                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
               CRIMINAL CASE NO. 2:06-cr-00031-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                               ORDER
                                )
BRADLEY DALE WAYCASTER,         )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s “Motion for

Immediate Release.” [Doc. 60].

I.        BACKGROUND

          In June 2007, the Defendant Bradley Dale Waycaster was convicted

of one count of possession with intent to distribute cocaine and

methamphetamine and was sentenced to 262 months’ imprisonment. [Doc.

25].      The Defendant is currently incarcerated at FCI Beckley, and his

projected release date is August 17, 2025.1

          On September 21, 2020, the Defendant filed a motion seeking

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the



1    See https://www.bop.gov/inmateloc/ (last visited Jan. 15, 2021).


         Case 2:06-cr-00031-MR-WCM Document 63 Filed 01/19/21 Page 1 of 9
ongoing COVID-19 pandemic.         [Doc. 49].   The Government moved to

dismiss the Defendant’s motion based on the Defendant’s failure to meet his

burden of proving that he has exhausted his remedies with the BOP prior to

filing his motion with this Court. [Doc. 53]. On November 2, 2020, the Court

granted the Government’s motion and denied the Defendant’s motion for

compassionate release without prejudice. [Doc. 55].

      Thereafter, the Defendant moved for an extension of time to submit

documentation in order to show that he had exhausted his administrative

remedies.    [Doc. 56].   On November 16, 2020, the Court denied the

Defendant’s motion as moot. [Doc. 57].

      On January 11, 2021, the Court received the present “Motion for

Immediate Release,” in which the Defendant renews his request for a

compassionate release due to the COVID-19 pandemic. [Doc. 60].

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s


                                      2



      Case 2:06-cr-00031-MR-WCM Document 63 Filed 01/19/21 Page 2 of 9
behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A).

      By its plain language, § 3582(c)(1)(A) makes clear that a defendant

must first exhaust all administrative remedies or wait thirty days after

submitting a request for release from the warden without receiving any

response before filing a motion for a sentence reduction. The Court of

Appeals for the Fourth Circuit has held that a district court lacks the authority

to modify a sentence except in the narrow circumstances and procedures

set forth in § 3582. See United States v. Goodwyn, 596 F.3d 233, 235 (4th

Cir. 2010).2

      Here, with respect to the exhaustion of his administrative rights, the

Defendant asserts that he submitted a request for compassionate release to

the warden of USP Atlanta on both September 28, 2020 and November 6,


2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

                                           3



      Case 2:06-cr-00031-MR-WCM Document 63 Filed 01/19/21 Page 3 of 9
2020, but did not receive a response to either request within thirty (30) days. 3

[Id. at 2, 4]. Subsequent to the submission of these requests but prior to the

time of the filing of his present motion, the Defendant was transferred to FCI

Beckley.      The Defendant offers no evidence that he has ever made a

compassionate release request at the facility at which he is currently housed.

As the Defendant has failed to exhaust his administrative rights with the

warden of FCI Beckley—the facility at which he is currently housed—the

Defendant’s motion for compassionate release is subject to dismissal.

         Even if the Defendant could demonstrate the exhaustion of the

remedies provided by statute, the Court would still deny his motion. As is

relevant here, the Court may reduce a defendant’s sentence under 18 U.S.C.

§ 3582(c)(1)(A)(i) for “extraordinary and compelling reasons if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.”              18 U.S.C. § 3582(c)(1)(A)(i).             Even if

extraordinary and compelling reasons are found, the Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.




3   The Defendant does not offer documentary evidence of either of these requests.

                                            4



        Case 2:06-cr-00031-MR-WCM Document 63 Filed 01/19/21 Page 4 of 9
     Section 1B1.13 of the United States Sentencing Guidelines sets forth

the Sentencing Commission’s policy statement applicable to compassionate

release reductions. See U.S.S.G. § 1B1.13.      As is relevant here, the

application note to § 1B1.13 specifies the types of medical conditions that

qualify as “extraordinary and compelling reasons.” First, that standard is met

if the defendant is “suffering from a terminal illness,” such as “metastatic

solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ

disease, [or] advanced dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i).

Second, the standard is met if the defendant is:

           (I) suffering from a serious physical or medical
           condition,

           (II) suffering from a serious functional or cognitive
           impairment, or

           (III) experiencing deteriorating physical or mental
           health because of the aging process,

           that substantially diminishes the ability of the
           defendant to provide self-care within the environment
           of a correctional facility and from which he or she is
           not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). This policy statement, however, was

adopted before the First Step Act, and the Sentencing Commission has not

updated the policy statement to account for the fact that defendants are now


                                      5



     Case 2:06-cr-00031-MR-WCM Document 63 Filed 01/19/21 Page 5 of 9
permitted to file their own motions for compassionate release. In light of

these circumstances, the Fourth Circuit Court of Appeals has held that §

1B1.13 is no longer an “applicable” policy statement that constrains the

discretion of the district courts in finding that “extraordinary and compelling

reasons” exists to warrant a reduction in sentence. See United States v.

McCoy, 981 F.3d 271, 282 (4th Cir. 2020) (“By its plain terms, . . . § 1B1.13

does not apply to defendant-filed motions under § 3582(c)(1)(A)”). Thus, this

Court is “empowered . . . to consider any extraordinary and compelling

reason for release that a defendant might raise.” Id. at 284 (quoting United

States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)). Nevertheless, § 1B1.13

“remains helpful guidance even when motions are filed by defendants.” Id.

at 282 n.7.

      The Defendant attempts to establish extraordinary and compelling

reasons based on his particular susceptibility to the coronavirus due to his

history of high blood pressure and a heart murmur. [Doc. 60 at 8]. The

Defendant offers no evidence that he, in fact, suffers from these conditions.

Even assuming that the Defendant does have these conditions, the Court

notes that such conditions can be adequately treated and/or monitored at

BOP through visits to BOP Health Services. In any event, the CDC does not


                                      6



     Case 2:06-cr-00031-MR-WCM Document 63 Filed 01/19/21 Page 6 of 9
recognize high blood pressure as a condition that places a person at an

increased risk for severe illness or death.4 As for the Defendant’s purported

heart murmur, the CDC has recognized that certain heart conditions can

place a person at an increased risk.5 However, a heart murmur can be

harmless, and the Defendant has offered no documentation to the Court to

show that his heart murmur is the result of a serious condition, such as heart

valve disease.

      Significantly, the Defendant—by his own admission—has already

contracted the coronavirus and apparently recovered. [See Doc. 60 at 3]. It

appears, therefore, that his preexisting medical conditions did not result in

severe illness or prolonged symptoms.

      The Defendant contends that the fact that he has already contracted

the illness constitutes another extraordinary and compelling reason for his

release, as he “cannot risk another contraction of this disease.” [Id.]. The

current scientific evidence suggests that reinfection is uncommon in the 90



4 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (stating only that adults with hypertension “might be at an
increased risk for severe illness”) (last visited Jan. 15, 2021).

5See id. (discussing heart conditions that increase the risk of severe illness from COVID-
19, such as heart failure, coronary artery disease, cardiomyopathies, and pulmonary
hypertension).

                                            7



      Case 2:06-cr-00031-MR-WCM Document 63 Filed 01/19/21 Page 7 of 9
days after initial infection.6 The Defendant therefore is at less risk than the

general population of suffering from a severe illness due to the virus for at

least that time period, if not longer. Additionally, vaccines are now being

distributed, and BOP already has vaccinated nearly 14,000 people.7 The

Defendant’s antibodies against the virus from the resolved infection likely will

protect him until he receives a vaccine (if he has not received it already).

Regardless, the Defendant cannot now meet his burden of establishing that

his risk is extraordinary and compelling because he has already contracted—

and beaten—the virus .

         Finally, the Court notes that the Federal Bureau of Prisons (“BOP”) has

taken significant measures to protect the health of its inmates.8 These

measures are designed to mitigate sharply the risks of COVID-19

transmission in BOP institutions while allowing BOP to continue to fulfill its

mandate of incarcerating those persons sentenced or detained based on

judicial orders. Given the BOP’s efforts, the fact that the Defendant faces a



6See https://www.cdc.gov/coronavirus/2019-ncov/vaccines/faq.html (last visited Jan. 15,
2021).

7   See https://covid.cdc.gov/covid-data-tracker/#vaccinations (last visited Jan. 15, 2021).
8   See https://www.bop.gov/coronavirus/overview.jsp#bop_covid-19_response              (last
visited Jan. 15, 2021).

                                               8



        Case 2:06-cr-00031-MR-WCM Document 63 Filed 01/19/21 Page 8 of 9
potential risk of contracting the virus for a second time while incarcerated,

without more, is not sufficient to justify the relief he requests. United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.”).

      For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i). Accordingly, the Defendant’s motion for

compassionate release is denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Immediate Release” [Doc. 60] is DENIED.

      IT IS SO ORDERED.
                            Signed: January 18, 2021




                                            9



     Case 2:06-cr-00031-MR-WCM Document 63 Filed 01/19/21 Page 9 of 9
